UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) March 8, 2013 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 001-31922 33-1022198 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1000 Tempur Way Lexington, Kentucky 40511 (Address of principal executive offices) (Zip Code) (800) 878-8889 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 8, 2013, Tempur-Pedic International Inc. (the “Company”) announced that the Federal Trade Commission has cleared the Company’s planned acquisition of Sealy Corporation. A copy of the press release is furnished as Exhibit 99.1 to this Current Report. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Description Press Release dated March 8, 2013 titled "Tempur-Pedic Receives FTC Clearance for Acquisition of Sealy" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tempur-Pedic International Inc. March 8, 2013 By: /s/DALE E. WILLIAMS Dale E. Williams Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release dated March 8, 2013 titled "Tempur-Pedic Receives FTC Clearance for Acquisition of Sealy"
